Judgment, Supreme Court, New York County (Edward Lehner, J.), entered February 25, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner’s probationary employment as a correction officer, and dismissed the petition, unanimously affirmed, without costs.
As a probationary employee, petitioner’s discharge without a hearing and without a statement of reasons was proper "in the absence of any demonstration that [the] dismissal was for a constitutionally impermissible purpose or in violation of statutory or decisional law” (Matter of York v McGuire, 63 NY2d 760, 761), i.e., made in bad faith (Matter of Johnson v Katz, 68 NY2d 649). Petitioner’s assertion that his termination was made in bad faith because based on threats by the victim’s family of a civil suit is unsupported. Nor can bad faith be inferred from petitioner’s claims that petitioner was terminated after the victim’s family complained to respondent Department. We have considered petitioner’s other arguments and find them to be without merit. Concur—Murphy, P. J., Rubin, Kupferman, Asch and Nardelli, JJ.